Citation Nr: 1214631	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the Appellant may be recognized as a prisoner of war (POW) for Department of Veterans Affairs (VA) purposes.

2.  Basic eligibility for VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The appellant had recognized active service from September 1944 to April 1946.  This matter is before the Board of Appellants' Appeals (Board) on appeal from the Manila, Republic of the Philippines, VA Regional Office (VARO) which issued a September 2009 Administrative Determination that the appellant may not be recognized as a former POW (an October 2009 Memorandum for File confirmed and continued this decision) and a January 2010 decisional letter which denied his claim for nonservice-connected pension benefits.

The Board observes that a November 2009 rating decision denied service connection for hypertension, hypertensive atherosclerotic heart disease (claimed as heart condition), first-degree atrioventricular block, rheumatic arthritis, and vertebral arthritis.  The appellant filed a notice of disagreement in December 2009 and a statement of the case was issued in April 2010.  The record does not reflect that a timely substantive appeal has been submitted as to these issues.  Thus, the Board does not have jurisdiction over these claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  [Notably, the record shows the appellant has continued to assert these claims (and other unappealed claims adjudicated in the November 2009 and December 2009 rating decisions) and he has been notified by the RO of the requirements to reopen such claims.]

The appellant is unrepresented.  However, in his May 2010 substantive appeal and a February 2011 letter, he expressed his wish for representation by the American Red Cross.  Accordingly, by a February 2012 letter, VA advised him that he may select a new representative (from a service organization or a private attorney) or continue his claim unrepresented.  The appellant did not respond and there is no indication that he selected a new representative.  The Board, therefore, has concluded that he wishes to represent himself in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Internment or detainment as a prisoner of war was not certified by the service department.

2.  The appellant did not perform the requisite service to qualify for VA nonservice-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The appellant was not interned or detained as a prisoner of war.  38 U.S.C.A. § 101 (32) (West 2002); 38 C.F.R. § 3.1(y) (2011).

2.  The appellant is not eligible for a VA nonservice-connected disability pension.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellants Claims Assistance Act of 2000 (VCAA) 

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the instant case.  The only issues before the Board are the appellant's verified active duty dates and his POW status.  Because qualifying service and how it may be established are outlined in statute and regulation and because service department certifications of service are binding (and dispositive unless there is evidence suggesting that a request for recertification of service is necessary), the Board's review is limited to interpreting the pertinent law and regulations.  See Soria v. Brown, 118 F.3d 747, 749 (finding there was no error where service department certification was required, and VA treated the service department's decision on such matter as conclusive and binding on VA).  The United States Court of Appeals for Appellants Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Nevertheless, the RO notified the appellant of how he could support these claims by letter in April 2009 (for POW status) and in an April 2010 Statement of the Case (SOC).  These documents discussed the legal criteria applicable to each claim, the evidence considered, and the reasons for the decisions.  In essence, the appellant has received complete notice. 

Because it is not shown that the appellant had recognized active service other than from September 17, 1944, to April 9, 1946, or that he is entitled to former POW status, and as he has not presented any additional information suggesting that a request for recertification of service is necessary, VA's duty to assist is met.  See 38 C.F.R. § 3.159(d)(1).

Factual Background 

In a September 2000 letter to the National Personnel Records Center, the appellant alleges that he "was enlisted in to the 1st Bontoc Company, Philippine Constabulary on July 2, 1941.  When World War II broke out, [he] was inducted into the United States Armed Forces in the Far East (USAFFEE) on March 31, 1942" by a colonel of the U.S. Army.  He further claims that on "May 16, 1943, [he] was captured by the Japanese Army and incarcerated at Bongabong, Nueva Ecija for the period from 16th May 1943 to 31st January, 1944."  The Appellant further stated that he joined the guerilla unit "M" Co 2nd Bn. 11th Inf. USAFIP, NL, of which he was the company clerk.  (See also "Flashback - Images of the Past" received May 13, 2009, and a letter received February 25, 2010).  

A November 1945 Affidavit for Philippine Army Personnel does not show POW status.  An April 1946 Affidavit for Philippine Army Personnel shows that the appellant was a POW from May 16, 1943, to January 31, 1944, at Bongabong, N. Ecija.  

A May 17, 1990, Certification from Republic of the Philippines, Department of National Defense, General Headquarters, Armed Forces of the Philippines (AGNR1) shows that the appellant was a prisoner of war from May 16, 1943, to January 31, 1944.  A May 28, 1990, Certification (AGNR1) shows that the appellant joined October 1, 1944, was discharged December 15, 1947, and his military status was recognized guerilla.  A July 2003 Certification (AGNR2) shows that he was inducted into the USAFFE in March 1942.

In April 2009, the service department verified that the appelant had creditable valid service with the recognized guerrillas from September 17, 1944, to April 9, 1946.  The service department verification did not indicate any POW or United States Armed Forces in the Far East (USAFFE) status.  

An April 2009 letter from the National Personnel Records Center (NPRC) states that the appellant "did not acquire prisoner of war status.  There is evidence of a claim with the War Claims Commission (WCC).  However, the WCC has determined that the alleged period of confinement did not occur.  Our agency abides by their decision."  

A September 2009 Administrative Decision by the RO notes that the service department has certified that the appellant's only recognized military service in the service of the Armed Forces of the U.S. was for the period from September 17, 1944, to April 9, 1946, with the recognized guerrillas, the appellant has no certified USAFFE status, and VA is bound by the service department certification of the appellant's guerrilla service.  The Administrative Decision also notes that the appellant's name is not listed on the POW microfiche.  Accordingly, the Administration Decision found that any status the appellant may have had as a POW of the Japanese was shown to have occurred prior to the beginning date of his recognized service in the service of the Armed Forces of the U.S. and confirmed the finding of the service department that the appellant had no POW status.  

An October 2009 Certification from The Philippine National Red Cross Mountain Province Chapter states that the appellant "was a Prisoner of War from May 16, 1943 to January 31, 1944 (8 months) with a serial member of 202121."  

An October 2009 Memorandum for File shows review of the October 2009 certification from the Philippine National Red Cross that the appellant was a POW and concludes that the additional evidence does not offer significant facts which would warrant a change in the previous determination.  Thus, the September 2009 Administrative Decision that the appellant has no POW status was confirmed and continued.  

Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Former POW Status

The term former POW for VA purposes means a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  A governing regulation provides that VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  38 C.F.R. § 3.1(y)(1).  [However, VA is not required to follow the service department's findings that the appellant was not a POW.  Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 14-94; 59 Fed. Reg. 54673 (1994).]

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant alleges that he is entitled to former POW status based on internment by the Japanese at Bongabong, Nueva Ecija, from May 16, 1943, to January 31, 1944 (during which time he allegedly served as a recognized guerilla in the USAFFE).  Significantly, the appellant's only active service certified by a service department was with the recognized guerrillas from September 17, 1944, to April 9, 1946.  The alleged POW period was nearly nine months prior to his entrance on active duty in September 1944 (and consequently not during a recognized period of active duty service). 

The evidence of record includes certifications from the Armed Forces of the Philippines (May 17, 1990 AGNR1), Affidavit for Philippine Army Personnel, and Certification from The Philippine National Red Cross Mountain Province Chapter showing that the appellant was a POW from May 16, 1943, to January 31, 1944, and was inducted into the USAFFE in March 1942 (July 2003 AGNR2).  However, the certifications and affidavit are not by a service department and not binding on VA; subsequent certifications of the appellant's active service by the service department (including based on the information in the certifications by the Armed Forces of the Philippines) do not show the alleged service, and are binding.  The Court has held that findings by the U.S. service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 430 (1992).  If the United States service department refuses to verify the claimed service, the appellant's only recourse lies within the relevant service department, not with VA.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

In summary, the evidence of record provides no legal basis for recognizing that the appellant had active service other than with the recognized guerrillas from September 17, 1944, to April 9, 1946 (and specifically between May 1943 and January 1944, as alleged).  Notably, in April 2009 the NPRC certified that the appellant did not acquire POW status.  Although he had filed a claim with the WCC, they determined that his alleged period of confinement had not occurred.  Furthermore, the September 2009 RO Administrative Decision notes that the appellant's name is not listed on the POW microfiche.  [Notably, there is also no allegation that the appellant was detained or interned by enemy forces in the line of duty during his recognized active service with the recognized guerrillas from September 17, 1944 to April 9, 1946].

Accordingly, POW status cannot be conferred, and the appeal as to that issue is denied.  38 C.F.R. § 3.1(y).

Nonservice-connected Pension

Pension is a benefit payable by VA to appellants of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such appellants.  38 U.S.C.A. § 1541 (a); 38 C.F.R. § 3.3 (b)(4).  An appellant meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as an appellant of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1 , 3.6. 

The term "appellant" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a)-(b). 

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d). 

Where a claim is based upon Philippine service, active service will be the period certified by the service department.  38 C.F.R. § 3.41(a).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  As noted above, the Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993). 

In this case, in April 2009, the service department verified that the appelant had creditable valid service with the recognized guerrillas from September 17, 1944, to April 9, 1946.  However, persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds that the appellant is not eligible for the requested benefit.  Applications for and award of benefits by the government of the Republic of the Philippines or the Philippine Red Cross are not relevant to eligibility for VA benefits.

While the Board is sympathetic to the appellant's position in this case, the governing regulations on basic eligibility to receive nonservice-connected pension benefits are binding.  See 38 U.S.C.A. § 7104(c).  Accordingly, the preliminary requirement of qualifying Philippine service under applicable regulations to warrant entitlement to a pension has not been met.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Status as a former prisoner of war is denied.

A nonservice-connected disability pension is denied.




____________________________________________
Michael J. Skaltsounis
Acting Appellants Law Judge, Board of Appellants' Appeals


Department of Appellants Affairs


